Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprises” at line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0139907) in view of Du et al. (8,207,647).
Regarding claim 1, Li et al. shows a trimmer, comprising:
a handle assembly (Fig. 1),
a power mechanism (Fig. 10) locating at one end of the handle assembly and having a housing assembly, a motor (31, 32) and a power transmission assembly (20, 21) both received in the housing assembly, the external rotor motor having an output shaft and the power transmission assembly having a pinion mounted on the output shaft of the external rotor (32) motor and a big gear engaging with the pinion, and
a blade (10) assembly connected to the power mechanism.
Li et al. does not show wherein the motor is an external rotor motor which has a diameter greater or equal to 50 mm, and wherein a transmission ratio between the pinion and the big gear is less than 6.
Du et al. shows wherein the motor having a diameter greater or equal to 50 mm (column 8, lines 20-30) for the purpose of maximizing the output power.
	Since Li et al. and Du et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the motor with a diameter greater or equal to 50 mm as taught by Du et al. for the purpose discussed above.
In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select a transmission ratio between the pinion and the big gear less than 6 for the purpose of maximizing output torque, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the diameter of the motor 64mm, and to select the transmission ratio between the pinion and the big gear 2.7 for the purpose of maximizing output torque and output power, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Li et al. also shows wherein the motor has an external rotor (32) surrounding the output shaft thereof and a chassis for housing the external rotor and the output shaft, and wherein a gap is formed between the external rotor and the chassis (Fig. 10).
Regarding claim 5, Li et al. also shows wherein the power transmission assembly has a bottom cover (33) connected to a bottom of the housing assembly and a fan (34) sandwiched between the bottom cover and the housing assembly, wherein the bottom cover defines a blower chamber for receiving the fan and a heat dissipation channel extending therethrough for air passing from the blower chamber to outside (Fig. 9).
Regarding claim 6, Li et al. also shows wherein the fan is connected to the output shaft of the motor (Fig. 11), and wherein the heat dissipation is located at one side of the bottom cover away from the blade assembly (10, Fig. 3).
Regarding claim 7, Li et al. also shows wherein the bottom cover has two vents (332) extending therethrough for communicating the blower chamber with outside, and wherein both heat dissipation channel and the vents are located below the fan.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Du et al. as applied to claim 1 above and further in view of Huang (7,320,384).
Regarding claim 3, the machine of Li et al. modified by Du et al. includes all of the limitations of the claimed invention except for wherein the power transmission assembly includes two eccentric wheel assembly respectively located at two opposite sides of the big gear and two crank rods each surrounding the corresponding eccentric-wheel assembly, and wherein the blade assembly and the eccentric wheel assembly are respectively located at two opposite sides of the crank rods.
Huang shows wherein the power transmission assembly includes two eccentric wheel assembly (41, 42) respectively located at two opposite sides of the big gear and two crank rods (43, 44) each surrounding the corresponding eccentric-wheel assembly, and wherein the blade assembly (70) and the eccentric wheel assembly are respectively located at two opposite sides of the crank rods for the purpose of providing a trimmer.
Since Li et al., Du et al. and Huang are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use eccentric wheel and crank rods as taught by Huang for the purpose discussed above.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Du et al. and Huang as applied to claim 3 above and further in view of Terry et al. (3,140,413).
Regarding claims 9 and 10, the machine of Li et al. modified by Du et al. and Huang includes all of the limitations of the claimed invention except for wherein the motor has a stator mounted to the output shaft and an external rotor surrounded the stator, and wherein a flywheel flange is located on an outside of the external rotor and wherein a flywheel flange is located on an outside of the big gear.
Terry et al. shows a flywheel flange (42, Fig. 2) is located on an outside of the external rotor for the purpose of increasing moment of inertia.
Since Li et al., Du et al., Huang and Terry et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a flywheel flange as taught by Terry et al. for the purpose discussed above.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Du et al. as applied to claim 5 above and further in view of Permuy (6,031,306).
Regarding claim 8, the machine of Li et al. modified by Du et al. includes all of the limitations of the claimed invention except for wherein the bottom cover also includes at least two heat dissipation fins extending along a longitudinal direction thereof, and wherein each heat dissipation passage is formed between two adjacent heat dissipation fins, and wherein the blower chamber is surrounded by two outermost heat dissipation fins, and wherein each heat dissipation passage has one end communicating with the blower chamber and the other end communicating with the outside.
Permuy shows fins and passage (32, 34) for the purpose of reducing more heat.
Since Li et al., Du et al. and Permuy are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add fins and passage as taught by Permuy for the purpose discussed above.
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the trimmer, wherein the external rotor is configured with a drum-shape (Fig. 2), and wherein the motor includes a motor end cover located at one end of the external motor, and wherein the flywheel flange is formed on the outside of the motor end cover as recited in claim 11; wherein the flywheel flange outwardly protrudes a certain distance from the external rotor in both the axial and the radial directions of the external rotor, and wherein the flywheel flange forms an annular flange in a circumferential direction of the external rotor as recited in claim 12; wherein the flywheel flange is disposed on an outer periphery of the big gear, and wherein the flywheel flange extends outwardly from the big gear in both the axial direction and the radial direction of the big gear, and wherein two recesses are form on two opposite sides of the big gear as recited in claim 14.  Claims 13 and 15 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



4/28/2022

/DANG D LE/Primary Examiner, Art Unit 2834